DAY, J.
Reinstatement of an employe in the classified service under Rule X, Section 10, Rules and Regulations. State Civil Service Commission, Section 486-16, General Code, relating to *343absence from duty without leave for more than ten consecutive days and failure to report within ten days after revocation of leave of absence, is a matter in the sound discretion of the Civil Service Commission, with the consent of the appointing officer and unless some affirmative abuse thereof appears, a writ of mandamus to compel such reinstatement will be denied.
Writ denied.
Marshall, C. J., Jones, Matthias, Allen, Kinkade and Robinson, JJ., concur.